Citation Nr: 1231396	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a sleep disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the issues of entitlement to service connection for a bilateral knee disorder, sleep disorder, and hypertension in April 2011 so that a hearing before the Board could be scheduled.  The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing has been associated with the claims file.

While the claims seeking service connection for a bilateral knee disorder, sleep disorder, and hypertension were pending, the Veteran raised the issue of entitlement to service connection for PTSD.  The RO denied the claim and he perfected an appeal.  Therefore, the Board has also addressed the PTSD claim herein, which has been listed on the title page as entitlement to service connection for an acquired psychiatric disorder, to include PTSD as per Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for PTSD and hypertension, to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral knee disorder did not have onset during or within one year of separation from service and the competent and credible evidence does not show a relationship between the conditions and service.

2. The Veteran does not have a sleep disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.          §§ 3.159, 3.303 (2011).

2. The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.           § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A. Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee disorder.  Service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to the knees or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's lower extremities was normal.  Therefore, no chronic bilateral knee disorder was noted in service.

More importantly, post-service evidence does not reflect knee symptomatology for many years after service discharge.  Specifically, VA treatment records dated September 1993 show that the Veteran complained of left knee pain and said his knee gave out that morning.  The diagnosis was mild degenerative changes of the left knee. This is the first recorded symptomatology related to a knee disorder, coming some 24 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the Veteran's statements and testimony alleging continuity of symptomatology, and while he is competent to report symptoms such as pain, the Board finds that his statements are not an accurate historian.  Notably, when treated for left knee pain in 1993 and 1997 at VA facilities, he did not report a history of knee pain dating back to service.  He also failed to inform his private providers, Dr. C.F. and Dr. W. that his knee pain dated back to service.  None of the providers indicated the etiology of the knee pain.  Notably, the July 2005 treatment records from Dr. W. show complaints of bilateral knee pain but also show that the Veteran denied specific trauma and said he had no previous injury to his knees.

In his notice of disagreement and during his hearings before the Decision Review Officer (DRO) and Board, he stated that his knee conditions are related to service because he had to crawl on his knees dodging bullets and bombs.  He told the DRO and Board that he did not seek treatment of his scratched knees during service while in the field.  He told the Board that he saw a medic but did not elaborate on treatment or diagnosis.  During the DRO hearing, he noted one instance where he dropped hard on his knees while in Tuy Hoa.  He also said he had to jump out of trucks when his convoy was under attack.  After service, he suffered knee pain and he eventually sought treatment sometime around 1987 at VA facilities.  He testified before the Board that he told the physician during the separation examination that he had knee problems.  He said his knee conditions continued after service and that he was treated in the 1960s.  However, it appears that he had a general physical examination as he reported that the doctor checked everything and checked his knee reflexes.  He did not report that the examination was specifically for his knees.  The next treatment was in 1995.

In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms related to knee disorders in approximately 1993 (nearly a 24-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Significantly, the Board finds that the Veteran's reported history of continued bilateral knee disorder since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints.  Further, when the Veteran sought to establish medical care with VA and private physicians in the 1990s and 2000s, he did not report that his knee symptomatology was related to an in-service history of crawling on his knees or that it was of longstanding duration.  He did not claim that his disorder was related to service until he filed his claim, which weighs against his claim.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Consequently, the Board finds that the competent and credible evidence weighs against service connection based upon continuity of symptomatology as the evidence fails to show complaint or injury during service and continuing symptomatology.  In addition, the preponderance of the evidence weighs against a finding of service connection on a direct basis as the competent and credible evidence fails to show a nexus between the current knee disabilities and service.

The Board has weighed all of the evidence but finds that the preponderance of the evidence weighs against a finding of service connection for the bilateral knee disability.  The evidence is not so evenly balanced to allow for the application of the benefit-of-the-doubt rule.  The appeal is denied.

B. Sleep Disorder

The Veteran seeks service connection for a sleep disorder.  STRs reflect no complaints of, treatment for, or a diagnosis related to sleep or any symptoms reasonably attributed thereto.  At the time of discharge, all clinical evaluations were normal.  Therefore, no chronic sleep disorder was noted in service.

Treatment records dated subsequent to service show, at most, sleep disturbance due to pain in 1995 and nocturnal shortness of breath in 1997.  Pain and shortness of breath are symptoms.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. 

The Board has considered the Veteran's statements and testimony.  While the Veteran is competent to report sleep disturbances, he is not competent to diagnose the underlying cause as the etiology of his symptomatology is not readily observable by laypersons.  Moreover, while he believes he has sleep apnea, he has admitted that he has not been diagnosed with the disorder, has not had a sleep study conducted and does not qualify for a sleep study, and has admitted that his sleep disturbance or symptoms are most likely related to his PTSD.  Whether his symptoms are related to PTSD is not relevant as symptoms are not subject to service connection.  However, his admission of a lack of diagnosis supports the information provided in the medical records which also show no sleep disorders.  Since he is not competent to provide a diagnosis of his alleged sleep disorder and since the competent and credible medical evidence fails to show a sleep disorder, without evidence of a current disability, service connection for a sleep disorder cannot be granted.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.             § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in November 2005 and October 2009 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The RO has obtained VA outpatient treatment records, private treatment records, and records from the Social Security Administration have been associated with the claims file.  While it appears that there are some VA outpatient treatment records that need to be associated with the claims file, the evidence, to include the Veteran's testimony, indicates that the outstanding records concern his mental health.  While the sleep disorder claim has been denied for lack of a current disability, the Veteran testified in June 2012 that a sleep disorder has not been diagnosed and that his sleep disturbances are likely a symptom of PTSD.  As such, the Board finds that adjudication of the claims for service connection for a bilateral knee disorder and sleep disorder without review of the outstanding VA treatment records is not prejudicial to the Veteran.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not necessary because the competent and credible evidence fails to show that the Veteran suffered knee injuries during service or that his current bilateral knee disability may be related to service.  Simply, his bilateral knee disabilities had onset more than 20 years after separation from service and he did not indicate a relationship between the knee disabilities and service until he filed his service connection claim.  In addition, a VA examination is not necessary for the claim seeking service connection for a sleep disorder because the evidence, to include the Veteran's testimony, fails to show that he has ever been diagnosed with a sleep disorder and there is  simpy no indication of this problem in the medical record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral knee disorders is denied.

Service connection for a sleep disorder is denied.


REMAND

The Veteran seeks service connection for PTSD and hypertension, to include as secondary to PTSD.  In a July 2011 addendum from the VA examiner, the examiner referenced VA treatment records that have not been associated with the claims file and that are relevant to the Veteran's claims.  Specifically, the outstanding records show treatment of depression and a diagnosis of PTSD.  Since these records are directly pertinent to the claims on appeal, a remand is necessary so that the records can be obtained and associated with the physical OR virtual claims file for Board review.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the Alabama VA facilities and associate them with the physical OR virtual claims file for review.

2. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


